Case 1:19-cv-05408-RPK-RLM Document 13 Filed 12/22/20 Page 1 of 4 PageID #: 74




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------x

UNITED STATES OF AMERICA,

                          Plaintiff,

                 -against-

FIFTY THOUSAND SIX HUNDRED
NINETY-NINE DOLLARS AND FIFTY
CENTS ($50,699.50), in United States
Currency Seized from Bank of America
Account Number 483064348781 Held in the
Name of Knightsbridge Private Partners                         MEMORANDUM AND ORDER
LLC, EIGHTEEN THOUSAND SEVEN                                     19-cv-5408 (RPK) (RLM)
HUNDRED NINE DOLLARS AND
THIRTEEN CENTS ($18,709.13), in United
States Currency Seized from Bank of America
Account Number 483064348710 Held in the
Name of Knightsbridge Private Partners
LLC, and NINE HUNDRED SEVEN
DOLLARS AND TWENTY CENTS
($907.20), in United States Currency Seized
from Bank of America Account Number
483077626526 Held in the Name of KPP
Late Stage LLC,

                           Defendants.
----------------------------------------------------x

RACHEL P. KOVNER, United States District Judge:

        The United States brought this civil forfeiture action in rem against three bank accounts

totaling $70,315.83. See Compl. ¶ 4 (Dkt. #1).              The government identified as defendants

(1) $50,699.50 from Bank of America (“BOA”) account number 483064348781, held in the name

of Knightsbridge Private Partners LLC, (2) $18,709.13 from BOA account number

483064348710, held in the name of Knightsbridge Private Partners LLC, and (3) $907.20 from




                                                        1
Case 1:19-cv-05408-RPK-RLM Document 13 Filed 12/22/20 Page 2 of 4 PageID #: 75




BOA account number 483077626526, held in the name of KPP Late Stage LLC.                      Ibid.

The government seeks the condemnation of these funds and forfeiture to the United States. Id. ¶ 1.

       The government relies on 18 U.S.C. § 981(a)(1)(C), which permits the forfeiture of “[a]ny

property . . . derived from proceeds traceable to a violation of . . . any offense constituting

‘specified unlawful activity’” as defined under the statute. Such offenses include mail fraud in

violation of 18 U.S.C. § 1341, wire fraud in violation of 18 U.S.C. § 1343, and securities fraud in

violation of 15 U.S.C. §§ 78j(b), 78ff. See 18 U.S.C. §§ 1956(c)(7)(A), 1961(1). The government

claims that the defendant funds are derived from proceeds traceable to those three offenses.

See Compl. ¶¶ 28, 31, 34.

       The complaint describes the alleged conduct: Knightsbridge Private Partners LLC, Axe

Marking Group LLC, and various individuals participated in a scheme to defraud investors when

they solicited investments in shares of companies that they did not own. Id. ¶¶ 12-21. These

entities used websites and call centers to solicit investments. Id. ¶ 13. When they received checks

from misled investors, they deposited these checks into BOA account number 483064348781,

id. ¶ 23, and they sometimes transferred funds into the other two accounts, id. ¶¶ 24-26. The sole

signatory of the central account was a partner at Knightsbridge. Id. ¶ 22.

       Judge Cogan issued a warrant of arrest for the defendant funds, ordering the United States

Marshals Service and the Federal Bureau of Investigation to maintain custody. See Warrant of

Arrest for Articles In Rem (Dkt. #2). The United States then posted a notice of forfeiture on an

official site from December 20, 2019 until January 19, 2020. See Decl. of Publication (Dkt. #4).

The United States also served potential interested parties. See Certificate of Service (Dkt. #5).

No party appeared to defend against the in rem action.




                                                2
Case 1:19-cv-05408-RPK-RLM Document 13 Filed 12/22/20 Page 3 of 4 PageID #: 76




       Soon after, the United States requested a certificate of default. See Gov’t’s Letter (Feb. 21,

2020) (Dkt. #6). In this request, the government represented that all potential claimants to the

funds in the defendant bank accounts had been served.           Ibid.   The Clerk entered default.

See Certificate of Default (Dkt. #7). The United States then moved for default judgment. See Mot.

for Default J. (Dkt. #8). I referred that motion to Judge Mann. See Dkt. Entry (Mar. 24, 2020).

       Judge Mann recommends that the motion for default judgment be granted in substantial

part. See Report & Recommendation (“R. & R.”) at 2 (Dkt. #11). Judge Mann concludes that the

alleged conduct did not constitute mail fraud because the complaint did not allege any use of the

Postal Service or a “private or commercial interstate carrier.” See R. & R. at 12; 18 U.S.C. § 1341.

But Judge Mann concludes that the alleged conduct did constitute wire fraud, see 18 U.S.C. § 1343,

and securities fraud, see 15 U.S.C. §§ 78j(b), 78ff. See R. & R. at 12-13. Further, Judge Mann

concludes that there was a substantial connection between the funds and these unlawful activities.

See id. at 13. Finally, Judge Mann concludes that the government complied with the procedural

requirements set forth in Rule G of the Forfeiture Rules and the Civil Asset Forfeiture Reform Act

of 2000. See id. at 8-9, 13-14. Accordingly, Judge Mann recommends that I issue a default

judgment and decree of forfeiture order against the defendant funds. See id. at 14.

       A district court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). No party has objected

to the R. & R. within the time required by 28 U.S.C. § 636(b)(1).

       When no party has objected to a magistrate judge’s recommendation, the recommendation

is reviewed, at most, for “clear error.” See Fed. R. Civ. P. 72(b), Advisory Committee’s Notes

(1983) (“When no timely objection is filed, the court need only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation.”); see, e.g., Alvarez Sosa v.



                                                 3
Case 1:19-cv-05408-RPK-RLM Document 13 Filed 12/22/20 Page 4 of 4 PageID #: 77




Barr, 369 F. Supp. 3d 492, 497 (E.D.N.Y. 2019). Clear error will only be found only when, upon

review of the entire record, the Court is left with “the definite and firm conviction that a mistake

has been committed.” United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006). I have reviewed

Judge Mann’s report and recommendation and, having found no clear error, adopt it in full. The

motion for default judgment is granted. A forfeiture order is decreed against the defendant funds

totaling $70,315.83 with accrued interest.

       SO ORDERED.

                                               /s/ Rachel Kovner
                                              RACHEL P. KOVNER
                                              United States District Judge

Dated: December 22, 2020
       Brooklyn, New York




                                                 4
